Citation Nr: 0419424	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-31 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether the appellant's notice of disagreement, received by 
VA on May 29, 2003, with the determination that she was 
legally ineligible for death pension benefits, was timely 
filed.  



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The service department has verified the veteran's active 
service from June 1976 to June 1979, and from March 1980 to 
March 1983.  He died in February 2002 from Atheroslerotic 
Coronary Disease.  The appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating action of the Regional Office (RO).  
The appellant has also requested information on how to apply 
for college benefits for her daughters.  This matter is 
referred to the RO for the appropriate action.  38 U.S.C.A. 
§ 5102.  


FINDINGS OF FACT

1.  On March 13, 2002, VA received the appellant's VA Form 
21-534.  

2.  On April 5, 2002, VA notified the appellant that she was 
ineligible for the benefit claimed because the veteran did 
not have wartime service.  

3.  On May 29, 2003, the appellant attempted to submit her 
notice of disagreement (NOD) with the April 5, 2002 
determination by the RO.  

4.  On June 3, 2003, VA notified the appellant that her 
attempted NOD was not accepted because it was untimely.  

5.  On June 13, 2003, the appellant submitted an NOD to the 
June 3, 2003 determination by the RO.  

6.  On October 8, 2003, VA received the appellant's 
substantive appeal, thus perfecting her appeal on the 
timeliness issue.  


CONCLUSION OF LAW

A timely NOD as to the denial of nonservice-connected death 
pension benefits was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7105(a), 
7105(b)(1) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 
and 20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends there exists "widows benefits" in 
the amount of $515.00 per month that she is entitled to.  In 
March 2002, she filed VA Form 21-534, "Application for 
Dependency and Indemnity Compensation (DIC), Death Pension, 
and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation, if Applicable)."  The 
appellant stated that she was left with debts of 
approximately $35,000, an income of $8,000 per year, and a 
car loan in the amount of $25,000.  She also requested help 
with school for the veteran's minor children.  

Her VA Form 21-534 was received by VA on March 13, 2002.  The 
RO informed her on April 5, 2002, that she was ineligible for 
death pension benefits because the veteran had only peacetime 
service.  In a statement received by VA on May 29, 2003, the 
appellant wrote "this is finally in response to your letter, 
. . .  ."  She noted that the veteran's will had been in 
probate, and that she also had to move and care for her 
daughters.  She specifically requested information on how to 
apply for college benefits for her daughters.  She also 
claimed that she was told over the phone that she would be in 
receipt of $515.00 per month.  On June 3, 2003, the RO 
informed her that her attempted May 2003 NOD was untimely, 
and provided her information and notice on how to appeal that 
determination.  

On June 13, 2003, VA received another letter from the 
appellant, indicating disagreement with the June 3, 2003 RO 
determination.  This is her NOD providing the Board with 
jurisdiction over the timeliness issue.  In September 2003, 
the RO provided her additional notice and assistance in the 
statement of the case (SOC).  A VA Form 9 was received by VA 
in October 2003.  The appellant indicated that she did not 
desire a hearing.  She claimed that her husband's death was 
very sudden, and that between her grief, caring for 
daughters, moving and dealing with probate, she was still 
getting settled.  She also claimed that her husband's records 
were "sealed," but that he did, in fact, have wartime 
service.  

The time limit for the filing of an NOD is governed by Rule 
302 at 38 C.F.R. § 20.302(a), which provides, in pertinent 
part, that:  

[A] claimant, or his or her 
representative, must file a Notice of 
Disagreement with a determination by the 
agency of original jurisdiction within 
one year from the date that that agency 
mails notice of the determination to him 
or her.  Otherwise, that determination 
will become final.  The date of mailing 
the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.

See also38 U.S.C.A. § 7105.  In this case, then, the date of 
mailing of the notification letter is April 5, 2002.  The 
appellant does not dispute this fact. 

Further, the date of mailing of the appellant's letter is not 
of record.  However, VA regulation also provides for this at 
Rule 305.  See 38 C.F.R. § 20.305(a).  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  

The RO followed this procedure, excluding both Memorial Day, 
and the Saturday and Sunday that fell between the receipt 
date and the presumed postmark date, in noting that the 
earliest date the appellant's NOD could be construed to be 
postmarked, according to Rule 305, was May 21, 2003.  
38 C.F.R. § 20.305(a).  

However, even if her NOD was postmarked by May 21, 2003, she 
was still almost 45 days late in attempting to submit her NOD 
to her original claim.  38 C.F.R. § 20.302(a).  Thus, the 
appellant's letter was received more than one year after the 
April 5, 2002 RO denial of her claim for death pension.  The 
appellant does not dispute this fact.  Rather, she contends 
that the shock of her husband's death, her grief, caring for 
her children, dealing with probate, and moving delayed her 
response to the April 2002 denial.  

While the Board sympathizes with all that the appellant had 
to go through, the appellant's reasons are simply 
insufficient to toll the one-year statutory time limit for 
filing an appeal.  See Irwin v. Dep't of Veterans Affairs, 
498 U.S. 89, 95-96, 111 S. Ct. 453, 112 L. Ed. 2d 435 (1990) 
(doctrine of "equitable tolling" applies to cases in which 
Federal agency is a party in same way as it applies against a 
private party-- when a party is induced or tricked by the 
other party's misconduct into missing a deadline for filing 
case in court); Bonneville Assoc., Ltd. v. Barram, 165 F.3d 
1360, 1366 (Fed. Cir. 1999) (noting that in Bailey v. 
Principi, 351 F.3d 1381 (Fed. Cir. 2003) the Federal Circuit 
"held that equitable tolling is available to avoid time 
limitations in the statutory provisions governing veterans 
benefits"); Evans v. West, 12 Vet. App. 396, 399 (1999).

Consequently, the appeal as to the timeliness of an NOD is 
denied, and the Board is without jurisdiction to address the 
issue of entitlement to death pension.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.

The Board notes that VA has a duty to assist a claimant in 
developing the facts pertinent to his or her claim, and to 
notify him or her of the evidence necessary to complete an 
application for benefits.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  
The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

However, in cases such as this, where the law is dispositive 
based on the facts averred by the appellant irrespective of 
any additional factual or evidentiary development, any error 
regarding compliance with the VCAA is nonprejudicial.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) (holding 
that the Board's error concerning the notice requirements of 
the VCAA was nonprejudicial where the facts were not in 
dispute, the facts averred could not conceivably lead to a 
different result, and the Board's decision was reduced to a 
matter of law); cf. Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (where "the law as mandated by statute, and not the 
evidence, is dispositive . . ., the VCAA is not applicable"). 

As a final matter, the Board further notes that even if the 
appellant had perfected an appeal on the death pension claim, 
those benefits would still be denied.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (Board has the fundamental authority to 
decide a claim in the alternative).

VA death pension is a benefit paid to eligible dependents of 
deceased wartime veterans.  For VA purposes, the Vietnam Era 
(in the cases of veteran who served in the Republic of 
Vietnam) ended on May 7, 1975.  38 U.S.C.A. § 101(29).  
Again, for VA purposes, the Persian Gulf War began on August 
2, 1990.  38 U.S.C.A. § 101(33).  

Although the appellant avers that her husband's records are 
"sealed," a review of the claims file shows that the 
service department verified the veteran's active service as 
being from June 1976 to June 1979, and from March 1980 to 
March 1983.  Thus, he has no qualifying wartime service and 
her attempted claim for death pension is insufficient as a 
matter of law.  


ORDER

Having found that a timely notice of disagreement (NOD) was 
not filed with respect to the denial of entitlement to 
nonservice-connected pension benefits, the appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



